Name: Commission Implementing Regulation (EU) NoÃ 368/2012 of 27Ã April 2012 amending Council Regulation (EU) NoÃ 44/2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreement
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe;  international law
 Date Published: nan

 28.4.2012 EN Official Journal of the European Union L 116/17 COMMISSION IMPLEMENTING REGULATION (EU) No 368/2012 of 27 April 2012 amending Council Regulation (EU) No 44/2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreement THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 44/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreement (1), and in particular Article 5(4) thereof, Whereas: (1) Catch limits for sandeel in EU waters of ICES zones IIa, IIIa and IV are laid down in Annex IA of Regulation (EU) No 44/2012. (2) Pursuant to point 4 of Annex IIB to Regulation (EU) No 44/2012, the Commission is to revise the total allowable catches (TAC) and quotas for 2012 for sandeel in those zones based on scientific advice provided for each of the seven management areas defined in that Annex. (3) The International Council for the Exploration of the Sea (ICES) delivered its advice on sandeel on 1 March 2012, which indicated that catches in Management Area 1 should be limited to 23 000 tonnes compared to the preliminary figure of 200 000 tonnes for that area fixed in Regulation (EU) No 44/2012. (4) ICES further recommended that catches of up to 5 000 tonnes should be permitted in each of the Management Areas 2, 3 and 4 in order to allow the monitoring of the stock in those areas, that the catches in Management Area 6 should not be allowed to increase beyond the 420 tonnes that was fixed for 2011 and that there should be zero catches allowed in Management Areas 5 and 7. (5) Annex IA to Regulation (EU) No 44/2012 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EU) No 44/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 25, 27.1.2012, p. 55. ANNEX In Annex IA to Regulation (EU) No 44/2012 the entry concerning the species sandeel in EU waters of ICES zones IIa, IIIa and IV is replaced by the following: Species : Sandeel and associated by-catches Ammodytes spp. Zone : EU waters of IIa, IIIa and IV (1) (SAN/2A3A4.) Denmark 17 376 (2) Analytical TAC United Kingdom 380 (2) Germany 26 (2) Sweden 638 (2) EU 18 420 (2) Norway 20 000 TAC 38 420 Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIB: Zone : EU waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 2 830 4 717 4 717 4 717 0 395 0 United Kingdom 62 103 103 103 0 9 0 Germany 4 7 7 7 0 1 0 Sweden 104 173 173 173 0 15 0 EU 3 000 5 000 5 000 5 000 0 420 0 Norway 20 000 0 0 0 0 0 0 Total 23 000 5 000 5 000 5 000 0 420 0 (1) Excluding waters within six miles of UK baselines at Shetland, Fair Isle and Foula. (2) At least 98 % of landings counted against the TAC must be of sandeel. By-catches of dab, mackerel and whiting to be counted against the remaining 2 % of the TAC. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIB: Zone : EU waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 2 830 4 717 4 717 4 717 0 395 0 United Kingdom 62 103 103 103 0 9 0 Germany 4 7 7 7 0 1 0 Sweden 104 173 173 173 0 15 0 EU 3 000 5 000 5 000 5 000 0 420 0 Norway 20 000 0 0 0 0 0 0 Total 23 000 5 000 5 000 5 000 0 420 0